DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrick (5259418) in view of Tanner (2014/0238718) and Fochler (3330303).
 	Hamrick discloses a method of forming a metal-clad (MC) cable assembly comprising features substantially as claimed including the length of the second section extending along the lengthwise axis and being at least three times as large as the distance between the second inflection point and the first inflection point of the adjacent helical revolution of the series of helical revolutions when the metal sheath is in a linear configuration.  Hamrick also discloses arranging the series of helical revolutions such that the free end of the third section extends past a plane defined by a bottom most point of the first section of the adjacent helical revolution (re claim 17); arranging the series such that the free end of the third section is in abutment with an inner surface of the first section of the adjacent helical revolution (re claim 18); arranging the series such that the second section is oriented co-planar with the second section of the adjacent helical revolution when the metal sheath is in the linear configuration (re claim 19).
 	Hamrick does not disclose first cabling a plurality of conductors together,
then helically wrapping the strip of metal around the conductors to create the metal
sheath, and the curved profile with an apex extending towards the lengthwise axis (re claim 16). 
 	Tanner discloses a method of forming a cable assembly comprising cabling a plurality of conductors together, then helically wrapping a strip of metal around the conductors to create a metal sheath (104, [0013]).  It would have been obvious to one skilled in the art to apply the teaching of Tanner when forming the cable assembly of Hamrick (i.e., cabling a plurality of conductors together, then helically wrapping a strip of metal around the conductors to create a metal sheath) to provide optimal impact resistance to the cable.
 	Fochler discloses a strip of material (16) around a plurality of conductors (12) to create a sheath, wherein the sheath comprises a series of revolutions, wherein each revolution includes a section having a curved profile with an apex (24) extending towards the lengthwise axis.  It would have been obvious to one skilled in the art to modify the first section of the sheath of Hamrick to have a curved profile with an apex extending towards the lengthwise axis as taught by Fochler to meet the specific use of the resulting sheath since it has been held that a change in shape generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237.

    PNG
    media_image1.png
    397
    796
    media_image1.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamrick in view of Tanner and Fochler as applied to claim 16 above, and further in view of Ishihara (6792828).
Ishihara discloses a method comprising a step of passing a strip of metal through a die to form different sections on the strip (Fig. 4a).  It would have been obvious to one skilled in the art to form the first, second and third sections in the metal sheath of Hamrick by passing the metal strip through a die having predetermined configuration since forming a shaped metal sheet by passing the same through a die is known in the art as taught by Ishihara.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 10-15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,101,056 in view of Fochler.  Claims 1-17 of said patent disclose the invention as claimed except for the curved profile with an apex.  Fochler discloses a strip of material (16) around a plurality of conductors (12) to create a sheath, wherein the sheath comprises a series of revolutions, wherein each revolution includes a section having a curved profile with an apex (24) extending towards the lengthwise axis.  It would have been obvious to one skilled in the art to modify the first section of said patent sheath to have a curved profile with an apex extending towards the lengthwise axis as taught by Fochler to meet the specific use of the resulting sheath since it has been held that a change in shape generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237.  Re claim 15, the modified metal sheath of said patent would have a bend radius between three and fifteen times a radius of the metal sheath since it comprises structure and material as claimed.

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 11,282,619 in view of Fochler.  Claims 8-11 of said patent disclose the invention as claimed except for the curved profile with an apex.  Fochler discloses a strip of material (16) around a plurality of conductors (12) to create a sheath, wherein the sheath comprises a series of revolutions, wherein each revolution includes a section having a curved profile with an apex (24) extending towards the lengthwise axis.  It would have been obvious to one skilled in the art to modify the first section of said patent sheath to have a curved profile with an apex extending towards the lengthwise axis as taught by Fochler to meet the specific use of the resulting sheath since it has been held that a change in shape generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 11,282,619 in view of Fochler as applied to claim 16 above and further in view of Ishihara.  Ishihara discloses a method comprising a step of passing a strip of metal through a die to form different sections on the strip (Fig. 4a).  It would have been obvious to one skilled in the art to form the first, second and third sections in the metal sheath of said patent by passing the metal strip through a die having predetermined configuration since forming a shaped metal sheet by passing the same through a die is known in the art as taught by Ishihara.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot in view of new ground of rejection.
 	Regarding the Terminal Disclaimer (TD) filed on 07/18/2022, the TD has been disapproved.  The person who signed the TD (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney of agent of record, 37 CFR 1.321(a) and (b) and failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant.  Further questions with respect to the disapproval of the TD, please contact Jean Proctor at 571-272-1040.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHAU N NGUYEN/Primary Examiner, Art Unit 2847